DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REMARKS
The amendments of claims 1-2 and 13 in the reply filed on 03/24/2021 are acknowledged. No new matter is entered. 
The amendments of claims 1-2 and 13 previously rejected to under 35 USC 112(b) are acknowledged. Thusly, said rejection of the claims and all claims dependent thereon are withdrawn.
The cancellation of claims 14-20 are acknowledged.
Claims 1-13 are pending in this application. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (JP 6027183, cited in previous action) in view of Jain (US 20130092975, cited in previous action) and Hamakawa et al. (US 20020096206, cited in IDS), hereinafter referred to as Ahn, Jain and Hamakawa, respectively. Furthermore, Ahn will be referenced in view of the English translation provided by the Examiner.
Regarding claims 1 and 13, Ahn discloses on figures 1-6 a method of manufacturing a solar cell (¶0001), the method comprising the steps of:
positioning a plurality of silicon particles [120], each of the plurality of silicon particles [120] including a core portion [120] and a first layer [121] formed on the core portion (¶0029, ¶0047);
forming an optically transparent layer [150] (antireflection film [150], ¶0042) on at least one of the plurality of silicon particles [120];
forming a plurality of first electrodes [130] on the optically transparent layer [150] to connect to an exposed portion of the first layer [121] of each of the silicon particles [120] (¶0032);
forming an insulating layer [116] on the first electrode [130] (¶0038); and
forming a second electrode [140] electrically connected to the core portion [120] through part of the first layer [121] (¶0036).
Ahn fails to teach that the method includes the initial step of positioning the plurality of silicon particles on a dummy substrate including a plurality of holes, corresponding to the plurality of holes, wherein after forming the optically transparent layer, the dummy substrate is removed and exposes a portion of the first layer.
Jain discloses a method of manufacturing a solar cell analogous to the method of Ahn (Abstract), wherein the method comprises:
positioning a plurality of silicon particles [516] (Fig 5C, ¶0054, Claim 43) comprising a first layer on the outside on a dummy substrate [500] including a plurality of holes [504] corresponding to the plurality of holes (Fig 5C);
forming an optically transparent layer (second substrate [936], ¶0068) on the dummy substrate to include at least one of the plurality of silicon particles (monolayer of particles are encased in second substrate that directly corresponds to the layer [150] of Ahn, ¶0032, Fig 9E); and
removing the dummy substrate and exposing a portion of the first layer (¶0021, Fig 9F).
Although said methods are disclosed in two different embodiments, it would have been obvious to one of ordinary skill to combine said embodiments as such since the use of a known technique to prima facie obviousness determination. See MPEP 2143, subsection C. The method decreases the cost of manufacturing the solar cell (¶0003). Thusly, it would have been obvious to one having ordinary skill in the art to modify the method of Ahn in view of the disclosure of Jain such that the silicon particles are formed on the dummy substrate and removed from the dummy substrate after forming the optically transparent layer to decrease the cost of manufacturing the solar cell (Jain, ¶0003)
Modified Ahn fails to disclose the step of removing a part of the first silicon particle.
Hamakawa discloses a method of manufacturing a solar cell analogous to the method of Ahn (Abstract), wherein photoelectric conversion elements [31] that directly corresponds to the silicon particles of Ahn are formed on a support [3] that directly corresponds to the electrodes and insulating layer of Ahn (¶0166). Furthermore, the reference teaches that an opening [9] is cut into the photoelectric conversion elements [31] (Fig 6, ¶0169). The opening is suitable for the intended purpose as the opening of the silicon particle of Ahn. It would have been obvious to one having ordinary skill in the art to include the opening of Hamakawa in the silicon particles of Ahn since the use of a known technique to improve similar devices in the same way supports a prima facie obviousness determination. See MPEP 2143, subsection C. Regarding the sequence of performing said steps, it would have been obvious to one having ordinary skill in the art to modify the sequence of steps of the prior art to include the sequence of the instant claims since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04, section IV, subsection, C and In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Regarding claim 2, modified Ahn discloses all of the limitations as set forth above. Furthermore, the references teach that the core portion [120] comprises p-type or n-type silicon, and the first layer [121] comprises a diffusion layer forming a p-n junction on a surface of a light receiving area of the plurality of silicon particle [120] (Ahn, ¶0047, Fig 4).
Regarding claim 3, modified Ahn discloses all of the limitations as set forth above. Moreover, the references teach that after the positioning the silicon particles on the dummy substrate, the method further comprises forming a second layer [150] for anti-reflection on the silicon particles placed on the dummy substrate (Ahn, ¶0043, Fig 1).
Regarding claim 4, modified Ahn discloses all of the limitations as set forth above. Furthermore, the references teach that the method further comprises the step of forming a second layer [122] for anti-reflection to surround the first layer of the silicon particle [120]  before the first step (textured surface [122] reduces reflectance, Ahn, ¶0050, Fig 4), wherein after removing the dummy substrate, a part of the second layer formed on each of the silicon particles [120] is removed to expose a part of the first layer since an opening is formed in the silicon particle (Hamakawa, Fig 6, ¶0169).
Regarding claim 5, modified Ahn discloses all of the limitations as set forth above. Furthermore, the references teach that after removing the dummy substrate, the method comprises forming a reflective layer [132] (first extension [132] comprises a reflective metal material, Ahn, Fig 2, ¶0032, ¶0041) in a region where the dummy substrate is removed.
Regarding claim 6, modified Ahn discloses all of the limitations as set forth above. Moreover, the references teach that:
the first electrode [130] comprises a first layer contact portion [131] electrically connected to the first layer of the silicon particle [120], a connection terminal portion [133] connected to the second electrode [140], and an extension part [132] for electrically connecting the first layer contact portion [131] and the connection terminal portion [133], and
the second electrode [140] comprises a core contact electrically [141] connected to the portion where the first layer of the silicon particle [120] is removed, a connection terminal [143] connected to the first electrode [130], and an extension portion [142] electrically 
Regarding claim 7, modified Ahn discloses all of the limitations as set forth above. Furthermore, the references teach that method comprises the step of forming a protective layer [180] on the second electrode [140] (Ahn, Fig 1, ¶0042).
Regarding claim 8, modified Ahn discloses all of the limitations as set forth above. The references teach that the protective layer [180] comprises an overcoating layer that protects the lower electrode (Ahn, ¶0042). The reference fails to disclose the material of the protective layer.
Ahn discloses a transparent plate [160] that comprises a transparent material that protects the upper electrode [130] (¶0043). The transparent material of the transparent plate [160] is suitable for its intended purpose as the material for the protective layer [180]. Thusly, it would have been obvious to form the protective layer to include the transparent material of transparent plate [160] since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and MPEP 2144.07.
Regarding claim 9, modified Ahn discloses all of the limitations as set forth above. Furthermore, the references teach that the silicon particles are captured by a template comprising a plurality of inlets and are seated in a plurality of holes on the dummy substrate (Jain, Figs 5, ¶0054).
Regarding claim 11, modified Ahn discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the silicon particles [120] are formed in a spherical shape (silicon ball [120], Ahn, ¶0029).
Regarding claim 12, modified Ahn discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the silicon particles are formed in a polyhedral shape (silicon-coated polyhedron, Ahn, ¶0028).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn, Jain and Hamakawa as applied to claim 1 above, and further in view of Youngbull et al. (US 20130153027, cited in previous action), hereinafter referred to as Youngbull.
Regarding claim 10, modified Ahn discloses all of the limitations as set forth above. Although the combination of the references teach that the silicon particles are seated in the plurality of holes, the references fail to teach that the method uses a circulation path continuously providing a plurality of silicon particles along the gravity direction.
Youngbull discloses a method of manufacturing a solar cell analogous to the method of modified Ahn, wherein the method forms a photovoltaic panel comprising an array of small silicon sphere diodes (Abstract). The reference teaches that the silicon spheres are deposited using a circulation path continuously providing the silicon spheres along the gravity direction since the deposition method [124] comprises a printing or spray coating method in the gravity direction in a roll-to-roll manufacturing process (Figs 4 and 26, ¶0127). The deposition method is suitable for the intended purpose as the deposition method of modified Ahn. Thusly, it would have been obvious to one having ordinary skill in the art to modify the deposition method of modified Ahn to include the roll-to-roll manufacturing process Youngbull since the use of a known technique to improve similar devices in the same way supports a prima facie obviousness determination. See MPEP 2143, subsection C.
Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive. Applicant argues that the primary reference Ahn fails to disclose an optically transparent layer that at least partially surrounds at least one of the plurality of silicon particles. The Examiner respectfully disagrees. As set forth above, Ahn discloses on figure 1 an optically transparent layer [150].

Applicant argues that Jain fails to disclose an optically transparent layer. The Examiner is not persuaded since the primary reference discloses an optically transparent layer. Moreover, second substrate [936] of Jain directly corresponds to the optically transparent layer of Ahn since the substrate encases the silicon particles. Applicant argues since Ahn discloses an overcoating layer [180] it would not have been obvious to remove a dummy substrate. The Examiner respectfully disagrees since the dummy substrate of Jain does not correspond to the overcoating layer [180].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUJUAN A HORTON/Examiner, Art Unit 1721                                                                                                                                                                                                        
/ELI S MEKHLIN/Primary Examiner, Art Unit 1796